NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO MIRANDA CASTRO, AKA Luis                  No.    19-72279
Hernandez Miranda,
                                                Agency No. A092-724-394
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Mario Miranda Castro, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his request for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to continue and review de novo claims of due process

violations. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We

deny the petition for review.

      The agency did not abuse its discretion by denying Miranda Castro’s motion

for a continuance to seek post-conviction relief for failure to show good cause,

where post-conviction relief remained speculative at the time of his final hearing.

See 8 C.F.R. § 1003.29; Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011)

(“[T]he IJ [is] not required to grant a continuance based on . . . speculations.”).

      Miranda Castro’s due process claim fails, where he has not established

prejudice. See Gomez-Velazco v. Sessions, 879 F.3d 989, 993 (9th Cir. 2018).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                           2                                    19-72279